Title: To Benjamin Franklin from Benjamin Vaughan, 19 January 1783
From: Vaughan, Benjamin
To: Franklin, Benjamin


Paris, Jany 19, 1783.
B V: presents his most affectionate respects to Dr. Franklin, and is unfortunately so engaged to day, as not to be able to accept of his kind welcome. B V’s brother acted for the best, but not being privy to circumstances, misunderstood him.— Tomorrow evening B V will however call at Passy, unless inconvenient to his friend, and directed otherwise.
 
Addressed: A Monsr / Monsr Franklin, / a Passy.
